NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit

                                       2006-3409


                          YOLANDA C. GIBSON-MICHAELS,

                                                             Petitioner,

                                           v.


                 FEDERAL DEPOSIT INSURANCE CORPORATION,

                                                             Respondent.


      Yolanda C. Gibson-Michaels, of Temple Hills, Maryland, pro se.

       Kathleen V. Gunning, Counsel, Federal Deposit Insurance Corporation, of
Arlington, Virginia, for respondent. With her on the brief were Richard J. Osterman, Jr.,
Assistant General Counsel, and Colleen J. Boles, Senior Counsel.

Appealed from: United States Merit Systems Protection Board
                      NOTE: This disposition is nonprecedential.


     United States Court of Appeals for the Federal Circuit


                                      2006-3409


                          YOLANDA C. GIBSON-MICHAELS,

                                                              Petitioner,

                                          v.

                FEDERAL DEPOSIT INSURANCE CORPORATION,

                                                              Respondent.


                             __________________________

                             DECIDED: February 9, 2007
                             __________________________


Before MAYER, LINN and PROST, Circuit Judges.

PER CURIAM.

      Yolanda C. Gibson-Michaels appeals the final judgment of the Merit Systems

Protection Board, which dismissed her individual right of action appeal for lack of

jurisdiction. Gibson-Michaels v. Fed. Dep. Ins. Corp., DC-1221-06-0413-W-1 (MSPB

July 27, 2006). We affirm.

       Even if Gibson-Michaels made protected whistleblowing disclosures in

connection with the present appeal, she failed to exhaust her administrative remedies.

To satisfy 5 U.S.C. § 1214(a)(3), she was obligated to inform the Office of Special

Counsel (“OSC”) of the precise grounds for her whistleblowing charges, thereby giving it
a sufficient basis to pursue an investigation that might result in corrective action. And

the board has jurisdiction only to consider whistleblowing charges that were clearly

asserted before the OSC. Although Gibson-Michaels submitted numerous documents

in response to the administrative judge’s order to show cause, she did not indicate

which, if any, of them had been submitted to the OSC in connection with the IRA appeal

then before the board. Indeed, Gibson-Michaels had previously filed a separate IRA

appeal, which the board dismissed for failure to make a nonfrivolous allegation that she

had engaged in protected whistleblowing activities, and she did not appeal that decision

to us. Accordingly, based on the inadequacy of the record Gibson-Michaels provided to

the board, it properly determined that it was not possible either to discern the basis of

the whistleblowing charges presented to the OSC, or to delimit the nature of the

charges at issue on appeal.




2006-3409                                  2